Case 1:21-mj-00042-RMM Document5 Filed 01/15/21 Page 1 of 1

AO 458 (Rev. 06/09) Appearance of Counsel

 

UNITED STATES DISTRICT COURT

for the

District of Columbia

United States of America )
Plaintiff )
Vv. ) Case No. = 1:241-mj-00042-RMM
Klete Derik Keller )
Defendant )
APPEARANCE OF COUNSEL
To: The clerk of court and all parties of record

1 am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

Klete Derik Keller

on ’ .
; Lhd bebe Mb,
Date: 01/15/2021 “ * tS

Attorney's signature

Edward B, MacMahon, Jr. Bar #411165
Printed name and bar number
P.O. Box 25, 107 E. Washington Street
Middleburg, VA 20118
2600 Pennsylvania Avenue, NW, # 604
Washington, DC 20037
Address

ebmjr@macmahon-law.com
E-mail address

(540) 687-3902

Telephone number

(540) 687-6366
FAX number
